Title: To Thomas Jefferson from Richard O’Brien, 8 October 1803
From: O’Brien, Richard
To: Jefferson, Thomas


          
            
              Most Esteemed Sir
            
            Algiers The 8th. of October 1803.
          
          By The return of The american Ship Betsy Walk Captain Riddick from Algiers for Norfolk I take The liberty to send your Excellency an Antelope a few Algerine Pigions & doves, a bottle of otto of roses, & a Burnuce or Moorish Ladies Cloak allso a few of the large breed of Constantine fowls and 2 Measures of Algerine wheat which I hope your Excellency will please to accept of— 
          from Sir Your most Obt Servt.
          
            Richd. OBrien
            
          
        